Claimant was employed as a truck driver when he informed his employer that his full-time schedule kept him away from home for too many hours and that he would continue his employment only if he could do so on a part-time basis. Claimant was notified that he had the option of resigning from his full-time job after which his name would be put on a list of drivers available for part-time work. Claimant agreed and voluntarily resigned. He did not, however, apply for part-time employment, but instead applied for unemployment insurance benefits.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because he left his employment for personal and noncompelling reasons when continuing work was available on a full-time basis. A claimant’s dissatisfaction with the conditions of his employment, including the number of work hours, may not constitute good cause for resigning (see Matter of Hunt [Commissioner of Labor], 286 AD2d 819; see also Matter of Dragoi [Commissioner of Labor], 288 AD2d 685, 686). Any discrepancy between claimant’s testimony regarding the events leading up to the end of his employment and that given by his former supervisor raised an issue of credibility for resolution by the Hearing Officer (see Matter of Magliaro [Commissioner of Labor], 252 AD2d 705, 706; Matter of Imran [Sweeney], 212 AD2d 927, 928). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.